Citation Nr: 0927246	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-28 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to July 
1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Subsequent decisions have been 
issued by the RO in Louisville, Kentucky.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence fails to show that the 
Veteran's degenerative joint disease of the left knee is 
attributable to service.   


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in January 2003.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  

In a correspondence dated in July 2006, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the AOJ did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a supplemental statement 
of the case in January 2007.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
Board finds that in issuing this letter, the RO has satisfied 
the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records and VA medical center (VAMC) records.  The RO 
provided VA examinations in February 2003 and June 2006.  In 
his VCAA response, dated in July 2007, the Veteran affirmed 
that he had no other evidence to give to VA to substantiate 
his claim.  The Veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

In his September 2002 claim, the Veteran stated that he has a 
left knee disability that was caused by the rigors of 
physical training in the Army, including having to do squat 
jumps and lifting 55-gallon drums of aviation fuel.  The 
record contains competent medical evidence that the Veteran 
currently suffers from a left knee disability.  A VAMC 
treatment note dated in September 2002 contains a diagnosis 
of degenerative joint disease of the left knee.  The report 
of a February 2003 VA examination supports the diagnosis of 
degenerative joint disease of the left knee. VAMC records 
also show that the Veteran underwent a total arthroplasty of 
the left knee in December 2004.  

However, the medical evidence does not show that the 
Veteran's current left knee disorder is related to his active 
military service or manifested to a compensable degree within 
one year of discharge.  The Veteran does not contend that he 
had a specific injury in service; rather, he believes that 
his condition is the result of harsh military training, as 
discussed in a March 2004 statement.  His service treatment 
records, including his separation examination report, contain 
no complaints of or treatment for left knee pain.  

In the March 2004 statement, the Veteran wrote that although 
his 1976 separation examination revealed no musculoskeletal 
abnormalities, there were no x-rays taken at that time to 
confirm there was knee damage or deterioration.  Again, the 
report of the Veteran's separation examination does not show 
the Veteran complained of left knee problems at that time.  
Further, the earliest complaints of and treatment for left 
knee pain of record were shown in a March 1992 VAMC record, 
over 15 years after separation.  

The record contains two negative VA examination opinions.  In 
the report of the February 2003 VA examination, the examiner 
opined that in the absence of trauma, it is likely that the 
degenerative changes of the left knee are age-related.  In 
the report of the June 2006 VA examination, the examiner 
stated that the Veteran's current left knee problems are 
related to the aging process and not to service. Although it 
is unclear as to whether either VA examiner reviewed the 
entire claims file, the Board finds that the information on 
which the opinions were based was credible.  See Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (holding that a medical 
opinion cannot be disregarded solely on the rationale that 
the medical opinion is based on a history provided by the 
veteran); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179-180 (2005) (noting that the Board must evaluate the 
credibility and weight of the history on which the opinion is 
predicated).  The February 2003 examiner stated that he 
reviewed the Veteran's VAMC records, and the June 2006 
examiner stated that he reviewed the Veteran's medical 
records.  Both examiners based their opinions on a review of 
pertinent medical evidence, the history provided by the 
Veteran and an examination of the Veteran.  Because of this, 
the Board finds the VA examinations to be highly probative.  
      
The record also contains an opinion by Dr. Ghazi, the 
Veteran's VAMC physician who conducted his arthroscopy.  In 
that opinion, dated in September 2002, the doctor stated that 
he had become very familiar with the Veteran's current 
medical condition and past medical history as his doctor.  He 
opined that the Veteran's degenerative joint disease of the 
left knee was probably related to certain types of physical 
training called "squat jumps" and heavy lifting while 
serving in the Army.  

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board 
finds the probative value of the two VA examination opinions 
to weigh against the Veteran's claim.  The Board finds Dr. 
Ghai's opinion to be less probative because the opinion was 
not accompanied by an examination or a report thereof, and 
the basis of the doctor's opinion is unclear.  

The Veteran submitted letters from his wife and son in 
September 2006.  His wife stated that the Veteran came home 
many times with a painful left knee but would not go to the 
doctor for fear or being grounded from flight duty.  She 
recalled one occasion in Guatemala sometime between 1962 to 
1965 when the Veteran came home with his left knee badly 
swollen and red, which he reportedly hurt lifting 55-gallon 
drums.  The Veteran's son recalled that his father injured 
his left knee during field duty in Bolivia in the late 
1960's.  

With regard to the Veteran's lay statements that an in-
service overuse caused his current left knee problems, the 
Veteran does not have medical training and is not competent 
to comment on medical matters such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of 
degenerative joint disease of the left knee.  The Veteran's 
statements offered in support of his claim are not competent 
medical evidence and do not serve to establish that a left 
knee disability was incurred in service.  As for the 
Veteran's family, they are competent to recollect their 
observations that the Veteran experienced left knee pain in 
service.  However, their recollections are not competent 
medical evidence and do not establish a nexus between the 
Veteran's active duty and his current complaints.    

The Board is unable to grant service connection for a left 
knee disorder.  The preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt doctrine is not 
applicable, and the Board must deny the claim.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  


ORDER

Entitlement to service connection for a left knee disorder is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


